IV114th CONGRESS2d SessionH. RES. 950IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Garrett submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of October 23 as a national day of remembrance of the tragic 1983 terrorist bombing of the United States Marine Corps Barracks in Beirut, Lebanon. 
Whereas the United States deployed members of the Armed Forces to Lebanon in 1982 as part of a multinational peacekeeping force; Whereas early on the morning of October 23, 1983, a truck packed with explosives detonated outside of a building at Beirut International Airport that served as quarters for several hundred members of the United States Armed Forces deployed as part of the peacekeeping force; 
Whereas 241 members of the Armed Forces were killed in the blast;  Whereas the Americans killed included 220 Marines, members of the 1st Battalion, 8th Marines-Battalion Landing Team, which made October 23, 1983, the deadliest day for the Marine Corps since the Battle of Iwo Jima in February 1945 during World War II; 
Whereas, in addition to the Marine Corps casualties, 18 Navy sailors and three Army soldiers were killed, and more than 100 other members of the Armed Forces were injured; Whereas members of the Armed Forces from 39 States and Puerto Rico died while serving in Beirut, Lebanon, from 1982 to 1984;  
Whereas, on the same day as the bombing of the Marine Corps Barracks, another suicide bomber killed 58 French paratroopers housed at another building in Beirut; and Whereas it is fitting and proper that the events of October 23, 1983, and the members of the United States Armed Forces who died in Beirut on that day are recognized through the establishment of a national remembrance day on October 23: Now, therefore, be it 
That the House of Representatives— (1)supports the designation of a national day of remembrance for members of the United States Armed Forces who were killed or injured by the terrorist attack on the United States Marine Corps Barracks in Beirut, Lebanon, on October 23, 1983; and 
(2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities in observance of such a national day of remembrance. 